       Case 2:19-cv-00130-LGW-BWC Document 1-5 Filed 10/22/19 Page 1 of 8

                                                                                          / U/

Lord James Christopher
128 Edgewater Trl.
Canton, Ga. 30115




                          State Court of Glynn Coxmty State of Georgia

 State of Georgia                                   Case Number: CR-1800318

           plaintiff,
     vs.
                                                    Motion to strike/dismiss complaint and
 Lord James Christopher                             request for full finding of fact and
                                                ) conclusions oflaw
           defendant




Now Comes Lord James Christopher, alleged defendant, by special appearance, not submitting to
the court s jurisdiction, participating under threat, duress, and coercion, who hereby moves this
court to strike/dismiss the complaint filed by a Glynn County Detective, for failure to present a
cause of action or crime. Failure to present the court a case deprives the court ofjurisdiction.
Grounds are further set forth below. The court is further requested to provide a full findings of
fact and conclusions oflaw ifthe court denies this motion.

    Because some courts refuse to disclose the nature of the proceedings, this motion satisfies
both civil and criminal question.

    i' No casCn cnme or cause of action. The foundation for the court's jurisdiction is the
purpose ofAmerican government itself, this is in the Declaration ofIndependence of 1776:

      "We hold these truths to be self-evident, that all men are created equal, that they are
      endowed by their Creator with certain unalienable Rights, that among these are
      Life, Liberty and the pursuit of Happiness. — That to secure these rights^
        Case 2:19-cv-00130-LGW-BWC Document 1-5 Filed 10/22/19 Page 2 of 8




        Governments are instituted among Men, deriving their just powers from the
        consent ofthe governed..,"(emphasis added).

    This is applicable to Georgia governments as one of the original 13 "states". This is also

shown in several other state constitutions regarding the establishment ofAmerican governments:

"governments...are established to protect and maintain individual rights."

    This is why to have a case, cause of action or crime; a plaintiff must plead the violation of a

legal right:

       "the duty of this court, as of every judicial tribunal, is limited to determining
       rights of persons or of property, which are actually controverted in the particular
       case before it." Tvler v. Judges of the Court of Registration. 179 U.S. 405, 21 SCt.
       206,208.

    The basic elements of a case or cause of action is the violation of a legal right and loss or

harm. The alleged plaintiff, a legal fiction at best, ostensibly acting through the Glynn County

investigating detective, has not pled any violation of a legal right or harm. Under the law, there

is no cause of action:


        "A cause of action is some particular right of the plaintiff against the defendant,
        together with some definite violation of that right which occasions damage,
        whether the right arises by contract or tort. Ellison v. Ga. R. Co., 87 Ga. 691, 13
        S.E. 809(1891); City of Columbus v. Anglin. 120 Ga. 785(4), 48 S.E. 318 (1904).
        It may also be defined from the standpoint of duties, provided the complainant has
        proven a duty owed by the defendant to him, and a breach of that duty shown
        which results in loss to the complainant. Ellison v. Ga. R. Co., supra. There can be
        no right of action until there has been a wrong, that is, a violation of a legal right
        or breach ofa legal duty..." Brvant v. Randall. 261 S.E.2d 602,605-606.

    This includes proceedings allegedly criminal in nature:

       "Causation consists oftwo distinct subelements. As legal scholars have recognized,
       before a defendant can be convicted of a crime that includes an element of
       causation, the State must prove beyond a reasonable doubt that the defendant's
       conduct was (1) the "cause in fact" and (2) the "legal cause" (often called
       "proximate cause") of the relevant harm...In order to establish that a defendant's
       Case 2:19-cv-00130-LGW-BWC Document 1-5 Filed 10/22/19 Page 3 of 8




        conduct was the "cause in fact" of a particular harm, the State usually must
        demonstrate that "but for" the defendant's conduct, the harm would not have
        occurred." Everslv v. State. 748 So.2d 963,966-967(Fla. 1999).

        "It is a fundamental principle of law that no person be adjudged guilty of a crime
        until the state has shown that a crime has been committed. The state therefore must
        show that a harm has been suffered of the type contemplated by the charges (for
        example, a death in the case ofa murder charge or a loss ofproperty in the case ofa
        theft charge), and that such harm was incurred due to the criminal agency of
        another. Thus, it is sufficient if the elements of the underlying crime are proven
        rather than those of the particular degree or variation of that crime which may be
        charged." State v. Allen. 335 So. 2d 823,825 (Fla. 1976).

        "It is a well-settled principal of law that a crime is an offense against the
        sovereignty, a wrong which the government deems injurious not only to the victim
        but to the public at large, and which it punishes through ajudicial proceeding in the
        Commonwealth's name. 21 Am.Jur.2d 61, pp. 115-116. Though the same wrongful
        act may consititute both a crime and a tort, the tort is a private injury which is to be
        pursued by the injured party. Id., at [section] 2, p. 116. Criminal prosecutions are
        not to settle private grievances but are to rectify the injury done to the
        Commonwealth." Com, v. Mallov. 450 A.2d 689. 691

    Even if the absurd claim is made harm is not a necessary element of a real crime, the

complaint is still fatally flawed as there is no accusation alleged defendant violated any one's

legal rights.

    Ifthere were a true adversary against alleged defendant, it would be laughable to even tiy to

discuss causation because defendant is not accused of causing anything, real or imagined.
    2. No corpus delecti. The corpus delecti is the "body of the crime" itself. Wtually every

American jurisdiction agrees it's an absolutely essential element of any crime and is consistent

with the stated purpose ofAmerican governments:

       "In every criminal trial, the prosecution must prove the corpus delecti, or the body
       of the crime itself - i.e., the fact of injury, loss or harm, and the existence of a
       criminal agency as its cause." People v. Sapp, 73 P.3d 433, 467 (Cal. 2003)
       [quoting People v. Alvarez, (2002) 27 Cal.4th 1161, 1168-1169, 119 Cal.Rptr.2d
       903,46 P.3d 372.](Calif).
       Case 2:19-cv-00130-LGW-BWC Document 1-5 Filed 10/22/19 Page 4 of 8




       "In order to prove that a crime occurred, the State must prove beyond a reasonable
       doubt:(1) the basic injury..., (2) the fact that the basic injury was the result of a
       criminal, rather than a natural or accidental cause..." State v. Libero. 83 P.Sd 753,
       763 (2003), [quoting State v. DudoiL 55 Haw. 1, 2, 514 P.2d 373, 374 (1973)]
       (Hawaii).

       "Occurrence ofinjury or loss, and its causation by criminal conduct, are termed the
       "corpus delecti." People v. Assenato. 586 N.E.2d 445,448, 166 Ill.Dec. 487, 490.
       (Illinois).

       "While the corpus delecti must be proved beyond a reasonable doubt...it may be
       established by circumstantial evidence..."     James v. State. 248 A.2d 910, 912.
       (Maryland)

       "Criminal responsibility is imposed on the basis of the intentional doing of an act
       with awareness of the probability that the act will result in substantiEil damage,
       regardless of whether the injury turns out to be minor or insignificant." Com, v.
       Ruddock. 520 N.E.2d 501. (Massachusettes)

       "Proof of the corpus delecti is required in all criminal cases...There are three basic
       elements in the proof of a crime:(1) the occurrence of loss or injury,(2) criminal
       causation of that loss or injury and (3) the identity of the defendant as the
       perpetrator ofthe crime. However, it is firmly established in this State that the term
       corpus delecti embraces only the first two of these elements-loss or injury and
       criminal causation." State v. Hill. 221 A.2d 725, 728.

       "The two elements of"corpus delecti" are that loss or injury has occurred and that
       loss or injury occurred through criminal agency; identity of party responsible for
       act is not element ofcorpus delecti." Com, v. Rieland. 471 A.2d 490,491.

       And fi*om Georgia:

       "In defining 'corpus delecti' Wharton says: 'It is made up of two elements:(1)That
       a certain result has been produced...(2) That some one is criminally responsible for
       the result..." McVeigh v. State. 53 S.E.2d 462,469(Georgia).

    This is not the same as the "corpus delecti rule" which is not an element of the alleged

crime, but a procedural rule.

    There is no corpus delecti pled in the complaint. Without a corpus delecti there is no crime:
       Case 2:19-cv-00130-LGW-BWC Document 1-5 Filed 10/22/19 Page 5 of 8




       "It is true that the above care all cases of felonious homicide, but the doctrine [of
       corpus delecti] is in nowise peculiar to such cases; it is equally applicable to all
       criminal cases." State v. Gelzeiler. 128 A.240.

    3. T.ack of jurisdiction. Because there is no corpus delecti, there is no crime. Yes,there is a

so-called "crime" alleged on paper(ifthis alleged to be a criminal proceeding), but the allegation
fails to meet every legal standard of what a crime is because there is no cause of action, or legal
injury pled. American governments are established for the sole purpose of protecting rights; a
true crime requires the violation of a legal right. Alleged defendant is not accused of violating
anyone's legal rights, therefore, there is no crime/case or cause of action pled and the court has
no jurisdiction.

     4. Not in anv real sense adversary. If there were a true adversary against alleged defendant,

it would be laughable to even try to discuss causation because defendant is not accused of
causing anything, real or imagined. There is no adversary, alleged plaintiff, a fiction at best,
ostensibly acting through The Glynn County investigating detective, who has not alleged the
violation ofa legal right. The complaint is'Witfor adjudication":

        "The [Supreme] Court has found unfit for adjudication any cause that "is not in any
        real sense adversary," that "does not assume the ^honest and actual antagonistic
        assertion of rights' to be adjudicated..." Poe v. Ullman. 367 U.S.497,505 (1961).

     5. No evidence of presence within State and laws applicable. There are no facts pled to

 prove my presence within the plaintiff State of Georgia and the laws ofthe state are applicable to
 me. Such evidence is essential to prove jurisdiction.

      Mere geographic location is not evidence of presence within the alleged plaintiff. State of
 Georgia. It's impossible to prove my presence within the alleged plaintiff beyond a reasonable
        Case 2:19-cv-00130-LGW-BWC Document 1-5 Filed 10/22/19 Page 6 of 8




doubt or a preponderance of evidence. The State of Georgia, while obviously not geographic, is
at best political as it did not exist prior to 4th of July 1776.

    The phrase State of Georgia appears to be not much more than a dba(doing business as) or
pseudonym for lawyers and police officers.

     As the laws of the state only apply within the state, there is no evidence, and nothing
alleged, the law ofthe state apply to me.

     If this is a criminal proceeding, then the assigned judge is obligated to presume my
innocence until it is proven beyond a reasonable doubt. The judge may not assume the law is
applicable now because it is an essential element ofthe alleged crime.
     Last, the argument the laws apply to me just because I'm physically in Georgia has no
factual support. All the court has at this point is an allegation I violated the laws of the state ,
that allegation is not evidence the laws apply because I am physically in Georgia. At best, all the
 prosecution may do is offer more argument and opinion, no facts proving the laws of the state
 apply to me just because I am physically in Georgia.

      6. A statutory presumption cannot be sustained if there be no rational connection in common
 experience between the fact proved and the ultimate fact presumed. P.j19 U. S. 467.
                                           Tot V. United States^

                                           319 U.S. 463(1943)



      7. "One accused of a crime is entitled to have his guilt or innocence determined solely on

 the basis of the evidence introduced at trial, and not on grounds of official suspicion, indictment,

 continued custody, or other circumstances not adduced as proof at trial. And it has long been
       Case 2:19-cv-00130-LGW-BWC Document 1-5 Filed 10/22/19 Page 7 of 8




recognized that an instruction on the presumption [of innocence] is one way of impressing upon

the jury the importance ofthat right."



 Taylor v. Kentucky, 436 U,S, 478, 98 S. Ct, 1930, 56 L Ed. 2d 468,1978 U.S. LEXIS 95(U.S.
                                          May 30,1978)



    8. Court's jurisdiction not enlarged by police authority or custom. The jurisdiction of the

courts is limited to protecting rights; this cannot be enlarged by alleging the police have authority

to issue tickets/complaints/accusations. Such authority does not work to trump fundamental

limitations on the courts.


     No amount of police "authority" may enlarge the limits of the adversary system. Adversary

systems require true adversaries, this requires allegations and proof of injury. The plaintiff has

failed to make such allegations. While police may have "authority" to issue tickets/complaints/

accusations, they must still allege injury (cause of action or case) for the court to acquire

jurisdiction.

     Also, the court's jurisdiction may not be enlarged due to custom. Regardless of how many

 years the courts have been prosecuting tickets/complaints/accusations that fail to present a cause

of action and true adversaries, there is still no subject matter jurisdiction where a valid cause of

action has not been pled.



                                                 Conclusion


     Because the plaintiff, a fiction, has failed to allege the required elements of a cause of

 action/crime, there is no real adversary and there is no corpus delecti, the Court has no
       Case 2:19-cv-00130-LGW-BWC Document 1-5 Filed 10/22/19 Page 8 of 8




jurisdiction. Defendant has also been denied a speedy trial. As such, the court should either

strike the complaint filed against alleged defendant or dismiss it with prejudice.

    Submitted this 25th day of May 2018



Lord James Christopher
128 Edgewater Tri.
Canton, Ga. 30115




                                       Certificate ofservice




This is to certify that a true and correct copy ofthe foregoing has been delivered this 25th day of
May 2018,to the plaintiff at the following address:

Superior Court of Glynn County State of Georgia
701 H St.
Brunswick, Ga. 31520




Lord James Christopher
